         CASE 0:17-cv-03058-SRN-HB Document 144 Filed 05/05/20 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    Brock Fredin,                                     Civil No. 17-cv-3058 (SRN/HB)

                       Plaintiff,

    v.                                                 ORDER ON MOTION FOR
                                                          SANCTIONS AND
    Lindsay Middlecamp,                                ORDER TO SHOW CAUSE

                       Defendant.


    Brock Fredin,                                     Civil No. 18-cv-0466 (SRN/HB)

                       Plaintiff,

    v.

    Grace Elizabeth Miller
    and Catherine Marie Schaefer,

                       Defendants.


I.       INTRODUCTION

         This matter is before the Court on Plaintiff Brock Fredin’s combined motions for

“Discovery and Leave to Modify Non-Dispositive Motion Deadline” and “Rule 37

Sanctions Motion or in the Alternative Permission to Serve a Rule 11 Sanctions Motion.”

[Doc. No. 128 in Fredin v. Middlecamp, Case No. 17-cv-3058; Doc. No. 120 in Fredin v.

Miller, Case No. 18-cv-466.] 1 The Court has already issued one Order on the motions


1
  Plaintiff filed the identical motion and supporting memoranda in each of these actions.
For ease of reference, the Court will cite only to the papers filed in the Middlecamp case
in the following discussion. Similarly, other filings pertinent to this Order that are
      CASE 0:17-cv-03058-SRN-HB Document 144 Filed 05/05/20 Page 2 of 5



[Doc. No. 134] and incorporates that Order fully by reference here. Briefly stated, the

Court denied the motions insofar as they sought to reopen discovery and extend the non-

dispositive motion deadline; and denied the motions for sanctions, except the aspect of

the motions alleging that Defendants used or disclosed in violation of the Protective

Order information produced by Plaintiff. The Court required Defendants to respond

solely to that aspect of the motions by April 30, 2020. 2 Defendants timely filed their

memorandum in opposition and supporting declarations. [Doc. Nos. 135–39.] The Court

took the remaining issue under advisement as submitted on the papers. It now denies the

remainder of the motions and orders Plaintiff to show cause why sanctions should not be

imposed for requiring Defendants to respond to a motion based on false accusations of

wrongdoing.

II.    DISCUSSION

       The only issue left open by the Court’s previous Order is whether Defendants

should be sanctioned for allegedly using or disclosing confidential information produced

by Plaintiff pursuant to the Protective Order. Plaintiff asserted in the memorandum filed

in support of his motion that Defendants “began improperly using information obtained

during discovery . . . by reporting the Internet usernames contained in discovery

responses.” (Pl.’s Mem. Supp. Mot. Sanctions at 2 [Doc. No. 130].) He stated that


substantially identical in both cases will be cited by reference only to the Middlecamp
docket. Citation to specific pages refer to the CM/ECF pagination.
2
  The Court denied the other portions of Plaintiff’s motions without the need for a
response by Defendants; hence, it instructed Defendants that they need respond only to
the portion of the motions alleging a violation of the Protective Order.

                                             2
      CASE 0:17-cv-03058-SRN-HB Document 144 Filed 05/05/20 Page 3 of 5



“Defendants leaked Internet usernames obtained during discovery by reporting them to

third parties and causing Plaintiff prejudice.” (Id. at 4.) Plaintiff asserted that “this is a

violation of the Court’s October 15, 2019 Protective Order.” (Id. at 2 [referring to Doc.

No. 107].)

       The Protective Order in these cases limits the disclosure and use of confidential

information produced in discovery, provided that information is explicitly designated as

“Confidential” in the manner provided in the Protective Order. (Protective Order at 5–7,

10–14 [Doc. No. 107].) Because the Court did not have sufficient information to

evaluate Plaintiff’s claim that information he produced in discovery was designated as

confidential under the Protective Order and, if so, was used or disclosed by Defendants in

violation of its terms, the Court ordered Defendants to file a memorandum addressing

only that issue, including whether the information produced by Plaintiff regarding his

“Internet usernames” was in fact designated as confidential under the Protective Order.

       Defendants responded and averred in sworn declarations that Plaintiff designated

none of the information he produced in discovery, including his Internet usernames, as

confidential under the Protective Order. (Defs.’ Mem. Opp’n Mot. Sanctions at 2 [Doc.

No. 135]; Breyer Decl. ¶ 2 [Doc. No. 136].) Thus, Defendants could not possibly have

violated the Protective Order by the use or disclosure of any of the information he

produced. Moreover, Plaintiff knew or should have known that he did not designate any

information as confidential under the Protective Order. Therefore, his motion for

sanctions based on a violation of the Protective Order was frivolous.

       Given the lack of any support for Plaintiff’s accusation of misconduct, Defendants


                                               3
      CASE 0:17-cv-03058-SRN-HB Document 144 Filed 05/05/20 Page 4 of 5



ask the Court to award no less than $4,000 as a sanction for bringing a frivolous motion.

(Defs.’ Mem. Opp’n Mot. Sanctions at 2; Breyer Decl. ¶ 5.) That amount is based on

Defendants’ pro bono counsel expending more than 10 hours on the opposition to

Plaintiff’s motion, at a “typical hourly rate of $420.00.” (Breyer Decl. ¶ 5.)

       If a court denies a motion to compel discovery, the court “must, after giving an

opportunity to be heard, require the movant . . . to pay the party or deponent who opposed

the motion its reasonable expenses incurred in opposing the motion, including attorney’s

fees.” Fed. R. Civ. P. 37(a)(5)(B). The court may not order the payment, however, “if

the motion was substantially justified or other circumstances make an award of expenses

unjust.” Id. The term “attorney’s fees” means “not the amount actually paid or owed by

the party to its attorney, but the value of attorney services provided to the party.”

Centennial Archaeology, Inc. v. AECOM, Inc., 688 F.3d 673, 679 (10th Cir. 2012). “In

other words, an ‘attorney fee’ arises when a party uses an attorney, regardless of whether

the attorney charges the party a fee; and the amount of the fee is the reasonable value of

the attorney’s services.” Id. Accordingly, pro bono counsel may receive an attorney’s

fee award under Rule 37. See id. (“The purpose of Rule 37 attorney-fee sanctions would

be thwarted if a party could escape the sanction whenever opposing counsel’s

compensation is unaffected by the abuse.”).

       The Court would be hard-pressed, to say the least, to find Plaintiff’s motion

substantially justified. However, Rule 37(a)(5)(B) provides Plaintiff an opportunity to

respond before the Court determines whether he should be required to pay Defendants’

reasonable expenses incurred in opposing the motion.


                                              4
     CASE 0:17-cv-03058-SRN-HB Document 144 Filed 05/05/20 Page 5 of 5



       The Court therefore orders Plaintiff to show cause why he should not be ordered,

pursuant to Rule 37(a)(5)(B), to pay Defendants’ reasonable expenses, including

attorney’s fees, incurred in responding to his baseless claim that Defendants should be

sanctioned for violating the Court’s Protective Order. Plaintiff’s response to this order to

show cause may not exceed 1500 words and must be filed on or before Monday, May 11,

2020. Defendants may not file a reply unless the Court requests that they do so.



       Accordingly, IT IS HEREBY ORDERED that:

       1.     Plaintiff Brock Fredin’s “Rule 37 Sanctions Motion or in the Alternative

       Permission to Serve a Rule 11 Sanctions Motion.” [Doc. No. 128 in Fredin v.

       Middlecamp, Case No. 17-cv-3058; Doc. No. 120 in Fredin v. Miller, Case

       No. 18-cv-466] is DENIED; and

       2.     Plaintiff is ordered to show cause why the Court should not order him to

       pay Defendants their reasonable expenses incurred in opposing that portion of his

       motions that sought sanctions based on his allegation that Defendants violated the

       Protective Order. Plaintiff shall file a written response to this order to show cause,

       of no more than 1,500 words, on or before Monday, May 11, 2020.


IT IS SO ORDERED.



Dated: May 5, 2020                         s/ Hildy Bowbeer
                                          HILDY BOWBEER
                                          United States Magistrate Judge



                                             5
